19-23185-rdd        Doc 3      Filed 06/17/19        Entered 06/17/19 13:12:01                Main Document
                                                    Pg 1 of 23


CHAPMAN AND CUTLER LLP
Steven Wilamowsky
1270 Avenue of the Americas
New York, NY 10020-1708
Telephone: 212.655.6000

-and-

Aaron M. Krieger, S.D.N.Y. admission pending
111 West Monroe Street
Chicago, IL 60603-4080
Telephone: 312.845.3000

Proposed Counsel for the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
                                                  1
Retrieval-Masters Creditors Bureau, Inc.,                 :   Case No. 19-23185 (         )
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

             DEBTOR’S MOTION PURSUANT TO SECTION 105(a) OF THE
              BANKRUPTCY CODE: (A) FOR ORDER AUTHORIZING AND
            APPROVING PROCEDURES FOR MANAGING GOVERNMENTAL
           REQUESTS AND/OR DEMANDS FOR INFORMATION; AND (B) FOR
                  AN EMERGENCY ORDER ENJOINING RELATED
           GOVERNMENTAL ACTION PENDING COURT’S CONSIDERATION
             OF SUCH PROCEDURES, AND GRANTING RELATED RELIEF

        Retrieval-Masters Creditors Bureau, Inc. (the “Debtor”) as and for its motion (this

“Motion”)2 seeking: (a) an Order (the “Information Procedures Order”), authorizing and


1
        The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2
        A detailed description of the Debtor and its business, and the facts and circumstances supporting this
        Motion and the Debtor’s chapter 11 case, are set forth in greater detail in the Declaration of Russell H.
        Fuchs Pursuant to Local Bankruptcy Rule 1007-2 and in Support of “First Day” Motions (the “First Day
        Declaration”), filed contemporaneously with the Debtor’s voluntary petition for relief filed under chapter
19-23185-rdd      Doc 3      Filed 06/17/19        Entered 06/17/19 13:12:01              Main Document
                                                  Pg 2 of 23


approving procedures for managing governmental requests and/or demands for information (the

“Information Procedures”), as annexed as Exhibit “A” hereto; and (b) for an emergency order

(the “Emergency Order”) enjoining related governmental action pending the Court’s

consideration of the Information Procedures, and granting related relief, respectfully represents

as follows:3

                                         Preliminary Statement

       1.      As detailed in the First Day Declaration, the Debtor has been driven to seek relief

in this Court by the discovery of a significant data security breach that brought about a host of

negative consequences. Among those are not only a crush of litigation and pre-litigation activity

by contract counter-parties and other private entities from whom the Debtor is now protected by

virtue of section 362(a)’s automatic stay, but also a host of requests and demands made by

numerous governmental authorities, including by at least eight state attorneys general and one

state banking authority (the “Regulator Demands”), all related to the data security breach

sustained by the Debtor. To date, at least 38 states have indicated some interest in seeking

information related to the data breach.

       2.      The Debtor lacks both the human and financial resources to meet the Regulator

Demands, which would try even the healthiest of companies, much less one that has just lost



       11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”), on the date
       hereof (the “Petition Date”). Capitalized terms used but not otherwise defined herein shall have the
       meaning given to them elsewhere in this Motion or in the First Day Declaration, as applicable.
3
       Because the injunctive relief sought by the Motion is not sought on behalf of any non-debtor party and
       otherwise relates to the administration of the Debtor’s case, no adversary proceeding under Rule 7001 of
       the Federal Rules of Bankruptcy Procedure is appropriate or required. See In re Residential Capital, LLC,
       480 B.R. 529, 538-39 (Bankr. S.D.N.Y. 2012) (recognizing as “issue of first impression” question of
       whether an adversary proceeding is required “to protect the debtor itself, and not just a non-debtor party,
       from third party discovery” and concluding that no adversary proceeding is required, because power to stay
       discovery is an “essential attribute of the Court’s power to administer a bankruptcy proceeding….”)
       (emphasis in original).
19-23185-rdd         Doc 3      Filed 06/17/19        Entered 06/17/19 13:12:01              Main Document
                                                     Pg 3 of 23


most of its clients, as the Debtor has. Yet, arguably, the automatic stay does not apply to protect

the Debtor from the Regulator Demands, to the extent that they constitute an exercise of “police

and regulatory power” excepted from the automatic stay under section 362(b)(4).4

          3.      At the same time, the Debtor recognizes the legitimate interests of appropriate

governmental authorities to obtain information relevant to the data breach incident. Indeed, a

significant factor in the Debtor’s decision to seek relief in this Court was its desire to be as

responsive to legitimate governmental information requests as its condition will allow, through a

process that is sufficiently coordinated and streamlined so as to be accommodated within the

tight constraints in which the Debtor finds itself. Accordingly, the Debtor seeks two related

forms of relief by the Motion.

          4.      First, and fundamentally, the Debtor seeks the Court’s approval of the

Information Procedures, as described herein and set forth as Exhibit “A” hereto. Second, while

the Debtor submits that the Information Procedures are fair and reasonable, it also recognizes

that affected governmental entities are entitled to a full and fair opportunity to be heard on

appropriate notice, as well as a chance to informally communicate with the Debtor about any

specific concerns they may have about the Information Procedures. Accordingly, the Debtor

requests that pending a hearing to consider the Information Procedures approximately 12 days

from the date hereof (subject to the dictates of the Court’s calendar), the Court enjoin the pursuit

of any Regulator Demands, to the full extent otherwise applicable to private parties under section

362(a).




4
          The filing of the Motion does not constitute an admission that the Regulator Demands, or any particular
          Regulator Demand, properly falls within the police and regulatory power exception, and the Debtor
          reserves all its rights in this regard.
19-23185-rdd      Doc 3    Filed 06/17/19     Entered 06/17/19 13:12:01         Main Document
                                             Pg 4 of 23


                                     Jurisdiction and Venue

       5.       The United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

Southern District of New York, dated January 31, 2012. The Debtor confirms its consent,

pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”),

to the entry of a final order by the Bankruptcy Court in connection with this Motion to the extent

that it is later determined that the Bankruptcy Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

       6.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

       7.       The bases for the relief requested herein are sections 105(a) and 362(a) of the

Bankruptcy Code, Bankruptcy Rule 9013(a), and rule 9013-1 of the Local Bankruptcy Rules for

the Southern District of New York (the “Local Rules”).

                                           Background

       8.       The Debtor is a debt and medical receivables collection agency that was founded

in 1977 in New York City. Over time, the business grew into a thriving agency and, in 1995,

relocated to Elmsford, New York, where it is currently domiciled.

       9.       The Debtor has two basic business segments. The first principally involves

collections from retail consumer debtors of direct mail marketers, among others. The second

involves the collection of receivables on behalf of clinical diagnostic laboratories, and does

business under the name American Medical Collection Agency.
19-23185-rdd      Doc 3      Filed 06/17/19        Entered 06/17/19 13:12:01              Main Document
                                                  Pg 5 of 23


       10.     In March 2019, the Debtor became aware of a significant IT security breach

involving its servers. That led to a cascade of events that ultimately necessitated the

commencement of the instant chapter 11 case. While set forth in greater detail in the First Day

Declaration, these events included, among numerous other things, the Debtor’s expenditure of

millions of dollars to provide legally required notice to potentially affected parties; the loss of

most of the Debtor’s client base; and an influx of information requests, demands, threats,

putative class actions, requests for meetings, and other similar communications and occurrences

that have severely strained the Debtor’s limited resources.

       11.     While the automatic stay under section 362(a) of the Bankruptcy Code that came

into effect upon the filing of the Debtor’s chapter 11 petition affords the Debtor the breathing

room it needs in respect of its dealings with private entities,5 it does not apply to the Regulator

Demands to the extent that the Regulator Demands constitute an exercise of “police and

regulatory power” within the meaning of section 362(b)(4) of the Bankruptcy Code.

       12.     The Regulator Demands are both voluminous and insistent, and often are similar

enough to each other to be largely redundant, while just dissimilar enough to require separately

prepared responses by the Debtor’s professionals and personnel. Meanwhile, the Debtor has

been reduced by the circumstances to a skeletal workforce of just 25 persons, and very limited

financial resources given the near-cessation of ongoing business activity.

       13.     Accordingly, the Debtor, working closely with both the undersigned lead counsel

and its regulatory counsel, have devised the Information Procedures, for which it seeks the

Court’s approval hereby.


5
       See, e.g., In re MBM Entertainment, LLC, 531 B.R. 363, 408 (Bankr. S.D.N.Y. 2015) (“[A]ffording a
       debtor breathing room from creditors is a major goal of the bankruptcy laws[.]”)(internal quotation marks
       omitted).
19-23185-rdd      Doc 3      Filed 06/17/19       Entered 06/17/19 13:12:01              Main Document
                                                 Pg 6 of 23


                                     The Information Procedures

       14.     The proposed Information Procedures are designed so that the Debtor can be

responsive to Regulator Demands in a way that minimizes cost and duplication of effort. As set

forth in detail in Exhibit “A,”6 the basic outline of the process the Information Procedures

contemplate is that first, any unit of government (each, a “Regulator”) with authority to exercise

“police and regulatory power” over the Debtor within the meaning of section 362(b) of the

Bankruptcy Code may submit a reasonably detailed request to the Debtor for information,

defined as a “Request.” The Debtor is to then organize an electronic data room that will be

guided by the various Requests, and which shall represent a good faith effort by the Debtor to be

as thorough and responsive as its circumstances will allow, subject to any applicable privilege.

Finally, the Debtors will then provide Regulators seeking interviews or depositions based on

their review of the data room with an opportunity to conduct them in single sessions that may

include multiple Regulator participants.

       15.     Importantly, the Court’s approval of the Information Procedures would be without

prejudice to the right of any Regulator (or the Debtor, for that matter) to seek relief from the

Information Procedures by motion made on appropriate notice, for good cause shown.

                                              Basis for Relief

I.      Section 105(a) Allows The Court to Act To Assure the Orderly
        Conduct of a Chapter 11 Case.

       16.     Section 105(a) of the Bankruptcy Code authorizes the Court to “issue any order,

process or judgment that is necessary or appropriate to carry out the provisions of this title.” 11

U.S.C. § 105(a). Under section 105(a), the Court has the equitable powers to “assure the orderly

6
       The procedures as summarily described within the body of the Motion are presented for ease of reading.
       Parties are encouraged to review the actual Information Procedures as set forth in Exhibit “A” and which,
       to the extent of any inconsistency with the description contained in the Motion, shall govern.
19-23185-rdd      Doc 3     Filed 06/17/19     Entered 06/17/19 13:12:01          Main Document
                                              Pg 7 of 23


conduct of the reorganization proceedings.” Lyondell Chem. Co. v. CenterPoint Energy Gas

Serv., Inc. (In re Lyondell Chem. Co.), 402 B.R. 571, 587 n.33 (Bankr. S.D.N.Y. 2009), quoting

Erti v. Paine Webber Jackson & Curtis, Inc. (In re Baldwin–United Corp. Litigation ), 765 F.2d

343, 348 (2d Cir.1985). See also In re Steffan, 97 B.R. 741, 746 (Bankr. N.D.N.Y. 1989)

(bankruptcy court has “ample power to enjoin actions excepted from the automatic stay which

might interfere in the rehabilitative process whether in a liquidation or reorganization case.”)

(citations and internal quotation marks omitted).

        17.     Indeed, the legislative history of section 105(a) suggests that giving a court

leeway to individually provide relief in circumstances where the automatic stay might not

otherwise apply is one of section 105(a)’s primary purposes:

                There are some actions, enumerated in the exceptions, that
                generally should not be stayed automatically upon
                commencement of the case, for reasons of either policy or
                practicality. Thus, the court will have to determine whether
                a particular action which may be harming the estate should
                be stayed.

See S.Rep. No. 989, 95th Cong., 2d Ses. 51, reprinted in 1978 U.S. Code Cong. & Ad.News 5787,

5837; H.Rep. No. 595, 95th Cong., 2d Ses. 342, reprinted in 1978 U.S. Code Cong. & Ad.News

5963, 6298.

        18.     Moreover, courts have used section 105(a) to protect the administration of a debtor’s

case specifically by staying regulatory actions. See Penn Terra Ltd. v. Dep’t of Envtl. Res. of Pa.,

733 F.2d 267, 273 (3d Cir. 1984) (where regulator sought to enforce environmental clean-up order,

court may, “in its discretion… issue an appropriate injunction, even if the automatic stay is not

operative); In re Sec. Gas & Oil, Inc., 70 B.R. 786, 793 (Bankr. N.D. Cal. 1987) (“Issuance of an

injunction is appropriate where the threatened state activity would unduly interfere with the proper

functioning of the Bankruptcy Code.”)
19-23185-rdd      Doc 3     Filed 06/17/19     Entered 06/17/19 13:12:01         Main Document
                                              Pg 8 of 23


II.    The Information Procedures Are Fair and Reasonable

       19.     As detailed in the First Day Declaration, while the Debtor had a thriving business

until as recently as April, that changed in the aftermath of the data security breach that it

suffered. To even describe the Debtor as a shell of its former self would be charitable.

Notwithstanding that, the Debtor has done what it needed to do to satisfy its legal obligations and

mitigate any harm caused to anyone whose information may have been compromised, including

by mailing 7,662,479 individual notices at a cost of approximately $3.8 million.

       20.     Under the unfortunate circumstances in which the Debtor finds itself, the

Information Procedures are eminently reasonable. Those procedures allow for the consolidation

of information and the channeling of information requests in a way that will be both largely

responsive to the Regulator Demands and yet that the Debtor is optimistic it will be able to

manage. Meanwhile, the alternative is likely a free-for-all situation in which the Debtor would

have no ability to effectively respond to anyone, much less everyone.

III.   Cause Exists To Stay All Regulator Demands Pending A
       Hearing on the Information Procedures

       21.     The Debtor understands that affected entities are entitled to a full and fair

opportunity, if they choose, to interpose objections to the Information Procedures, and be heard

in connection therewith. The Debtor also would expect that such entities may want the chance to

communicate any questions or concerns about the Information Procedures with the Debtor on an

informal basis, in the hope of heading off any objections. For these reasons, the Debtor requests

that the Court provisionally stay any Regulator Demands, to the full extent as would apply to

non-governmental entities under section 362(a), pending a hearing on the Information

Procedures that the Debtor would propose to occur in approximately 12 days.
19-23185-rdd      Doc 3     Filed 06/17/19     Entered 06/17/19 13:12:01           Main Document
                                              Pg 9 of 23


        22.     This relief is justified. First, the typical four-factor test normally applicable to

injunctive relief is not required in the context of a motion under section 105(a) to effectively

extend the parameters of the automatic stay. See, e.g., In re Adelphia Communications Corp.,

298 B.R. 49, 54 (S.D.N.Y. 2003) (“Because the basic purpose of section 105(a) is to enable the

court to do whatever necessary to aid its jurisdiction, i.e., anything arising in or relating to a

bankruptcy case, the Second Circuit, courts in this District, and courts in other circuits have

construed section 105(a) liberally to enjoin suits that might impede the reorganization process

and embraced the use of section 105 without proof of all four factors normally required for

injunctions, such as inadequate remedy of law or irreparable harm.”) (multiple citations and

internal quotation marks omitted).

        23.     Second, even under the traditional four-factor test, a stay is warranted. In the

Second Circuit, “[a] party seeking a preliminary injunction must demonstrate: (1) a likelihood of

success on the merits or ... sufficiently serious questions going to the merits to make them a fair

ground for litigation and a balance of hardships tipping decidedly in the [movant]’s favor; (2) a

likelihood of irreparable injury in the absence of an injunction; (3) that the balance of hardships

tips in the [movant]’s favor; and (4) that the public interest would not be disserved by the

issuance of an injunction.” Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 895 (2d Cir.

2015) (citation and internal quotation marks omitted).

        24.     All of the foregoing factors militate in favor of the stay that the Debtor seeks.

First, because, for the reasons discussed herein, the proposed Information Procedures are fair and

reasonable under the circumstances of the Debtor’s case, it is reasonably likely that they will be

approved. Second, because the Debtor lacks the wherewithal to respond to Regulator Demands

outside the strictures of the Information Procedures, any civil enforcement activities by
19-23185-rdd      Doc 3     Filed 06/17/19     Entered 06/17/19 13:12:01           Main Document
                                              Pg 10 of 23


governmental entities would stretch the Debtor beyond its breaking point, and eliminate any real

possibility for its orderly liquidation, thereby causing irreparable harm. Third, because the lack

of a stay would inevitably force the Debtor into a haphazard, triaged response mode to Regulator

Demands, whereas the potential approval of Information Procedures would actually inure to

regulators’ benefit, by creating an orderly process for the receipt of information, the “balance of

hardships” necessarily tips in the Debtor’s favor. Finally, the public interest would not be

disserved by the issuance of a stay pending consideration of the Information Procedures. To the

contrary, the public will be best served by the stay, which will allow the Court to consider the

Information Procedures and potentially approve an information gathering process that will not

discriminate between and among the interests of residents of different states based solely on the

regulatory equivalent of a “race to the courthouse” by their respective attorneys general, in terms

of which of them can threaten the Debtor most effectively and insistently in a bid to appropriate

its limited attention and resources.

                          Waiver of Bankruptcy Rule 6004(a) and 6004(h)

        25.     To successfully implement the foregoing, the Debtor requests that the Bankruptcy

 Court enter an order providing that notice of the relief requested herein satisfies Bankruptcy Rule

 6004(a) and that the Debtor has established cause to exclude such relief from the 14-day stay period

 under Bankruptcy Rule 6004(h).

                                           Motion Practice

        26.     This Motion includes citations to the applicable rules and statutory authorities upon

which the relief requested herein is predicated and a discussion of its application to this Motion.

Accordingly, the Debtor submits that this Motion satisfies Local Rule 9013-1(a).
19-23185-rdd      Doc 3     Filed 06/17/19     Entered 06/17/19 13:12:01           Main Document
                                              Pg 11 of 23


                                                Notice

        27.     The Debtor will provide notice of this Motion to the following parties and/or their

respective counsel, as applicable: (a) the Office of the United States Trustee for the Southern District

of New York; (b) the holders of the 20 largest unsecured claims against the Debtor; (c) the attorneys

general in the states where the Debtor conducts its business operations; (d) any other unit of

government known to the Debtor to have made any request, demand, or otherwise to have

communicated with the Debtor in connection with matters relevant to the Information Procedures; (e)

the National Association of Attorneys General; and (f) any party that has requested notice pursuant to

Bankruptcy Rule 2002. The Debtor submits that, in light of the nature of the relief requested, no

other or further notice need be given.

                                          No Prior Request

        28.     No prior request for the relief sought in this Motion has been made to this or any

other court.

                            [Remainder of page intentionally left blank.]
19-23185-rdd      Doc 3    Filed 06/17/19    Entered 06/17/19 13:12:01        Main Document
                                            Pg 12 of 23


                                            Conclusion

       WHEREFORE, the Debtor respectfully requests that the Court: (a) enter an Order,

substantially in the form annexed as Exhibit “B” hereto: (i) preliminarily enjoining the

initiation or continuation of Regulator Demands pending a hearing (the “Hearing”) to consider

the Information Procedures; and (ii) scheduling the Hearing; (b) enter an Order, substantially in

the form annexed as Exhibit “C” hereto, authorizing and approving the Information Procedures;

and (c) grant such other and further relief as may be just.

Dated: June 17, 2019
       New York, New York

                                       CHAPMAN AND CUTLER LLP
                                       Proposed Counsel for the Debtor and
                                       Debtor in Possession


                                       By: /s/ Steven Wilamowsky
                                           Steven Wilamowsky
                                           1270 Avenue of the Americas
                                           New York, NY 10020-1708
                                           Telephone: 212.655.6000

                                                      -and-

                                            Aaron M. Krieger, S.D.N.Y. admission pending
                                            111 West Monroe Street
                                            Chicago, IL 60603-4080
                                            Telephone: 312.845.3000
19-23185-rdd   Doc 3   Filed 06/17/19    Entered 06/17/19 13:12:01   Main Document
                                        Pg 13 of 23


                                    EXHIBIT A
19-23185-rdd        Doc 3       Filed 06/17/19      Entered 06/17/19 13:12:01                Main Document
                                                   Pg 14 of 23


                                  Retrieval-Masters Creditors Bureau, Inc.
                                  Case No. 19-23185 (__) (the “Debtor”)1

               [PROPOSED] INFORMATION PROCEDURES (these “Procedures”)

       The following procedures shall apply with respect to any unit of government (each, a
“Regulator”) with authority to exercise “police and regulatory power” over the Debtor within
the meaning of section 362(b)(4) of the Bankruptcy Code.

             1. Each Regulator seeking information or discovery (whether formal or informal)
                from the Debtor shall send a written request to the Debtor (each, a “Request”)
                that sets forth the nature of its Request, the particular information sought, the
                purpose of the Request, and any other details the Regulator deems relevant. Such
                Request shall be sent to the Debtor by so as to be received no later than July 19,
                2019.

             2. To the extent that any Regulator has previously sent a Request to the Debtor prior
                to the implementation of these Procedures, such Regulator may transmit an email
                to the Debtor indicating its reliance on its prior Request, and attaching a copy
                therewith.

             3. By no later than August 3, 2019 (unless extended by order of the Bankruptcy
                Court), the Debtor shall have created an electronic data room (the “Data Room”),
                the contents of which shall have been informed by the Requests and shall be the
                product of a good faith effort by the Debtor to provide pertinent information that
                is as fulsome as the Debtor’s resources reasonably permit, after appropriate
                review by counsel for any materials that are subject to an applicable privilege.

             4. The Debtor shall provide access to the Data Room to each Regulator that has
                submitted a Request, as well as, upon request, to counsel for any official
                committee appointed in the Debtor’s case.

             5. After reviewing the contents of the Data Room, any Regulator seeking to
                interview or depose any of the Debtor’s personnel, may communicate the details
                of its request to the Debtor’s counsel, and the Debtor shall cooperate to make
                appropriate arrangements to schedule for the witness at issue a single interview or
                deposition, as applicable, at which multiple Regulators may attend, at times and
                dates that are convenient to as many Regulators as practicable, within such time
                frames and other parameters as may be reasonably accomplished under the
                circumstances.

             6. Any communications to the Debtor under these Procedures shall be sent to the
                Debtor as well as its regulatory counsel, as follows:

1
    The Debtor also does business under the trade name American Medical Collection Agency. The court
exercising jurisdiction over the Debtor’s chapter 11 case is referred to herein to as the “Bankruptcy Court.”
19-23185-rdd   Doc 3    Filed 06/17/19    Entered 06/17/19 13:12:01       Main Document
                                         Pg 15 of 23


                                    Retrieval Masters Creditors Bureau, Inc.
                                    4 Westchester Plaza, Suite 110
                                    Elsmford, NY 10523
                                    Attention: Chief Operating Officer
                                                -and-
                                    Morvillo Abramowitz Grand Iason & Anello PC
                                    565 Fifth Avenue
                                    New York, NY 10017
                                    Attention: Richard D. Weinberg, Esq.

         7. The Bankruptcy Court’s approval of these Procedures shall be without prejudice
            to the right of any Regulator or the Debtor to seek relief from these Procedures,
            by motion to the Bankruptcy Court made upon appropriate notice, for good cause
            shown.
19-23185-rdd   Doc 3   Filed 06/17/19    Entered 06/17/19 13:12:01   Main Document
                                        Pg 16 of 23


                                    EXHIBIT B
19-23185-rdd        Doc 3      Filed 06/17/19       Entered 06/17/19 13:12:01                 Main Document
                                                   Pg 17 of 23


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (         )
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

             ORDER PURSUANT TO SECTION 105(a) OF THE BANKRUPTCY
                 CODE: (A) PRELIMINARILY ENJOINING CERTAIN
             GOVERNMENTAL ACTION PENDING HEARING ON DEBTOR’S
               MOTION FOR ORDER AUTHORIZING AND APPROVING
             PROCEDURES FOR MANAGING GOVERNMENTAL REQUESTS
              AND/OR DEMANDS FOR INFORMATION; (B) SCHEDULING
               SUCH HEARING; AND (C) GRANTING RELATED RELIEF

        Upon the motion (the “Motion”)2 of the debtor and debtor in possession (the “Debtor”)

in the above-captioned for case an Order (the “Information Procedures Order”), authorizing

and approving procedures for managing governmental requests and/or demands for information

(the “Information Procedures”), as annexed as Exhibit “A” to the Motion; and (b) for an

emergency order enjoining related governmental action pending the Court’s consideration of the

Information Procedures, and granting related relief; and the Court having jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. § 1334; and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and notice of the Motion having been provided by overnight delivery and/or email to the

attorneys general of each state in which the Debtor is licensed to do business; and it appearing

that the relief sought by the Motion is in the best interests of the Debtor’s estate, its creditors, and
1
        The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2
        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-23185-rdd      Doc 3    Filed 06/17/19    Entered 06/17/19 13:12:01          Main Document
                                            Pg 18 of 23


other parties in interest, and is not unduly prejudicial to any party; and upon the record of the

“first day” hearing held in the Court on June [__], 2019; and after due deliberation and sufficient

cause appearing therefor; it is

        ORDERED, that the Motion is granted to the limited extent set forth in this Order; and it

is further

        ORDERED, that, pursuant to section 105(a) of the Bankruptcy Code, all governmental

units exercising or purporting to exercise jurisdiction over the Debtor or its estate hereby are

stayed and enjoined, to the full extent as would otherwise apply but for section 362(b)(4) of the

Bankruptcy Code, from initiating, continuing, or otherwise pursuing any Regulator Demands, or

any other civil actions or demands against the Debtor, pending a ruling of the Court in respect of

the balance of the relief sought by the Motion; and it is further

        ORDERED, that a hearing (the “Hearing”) to consider the balance of the relief sought in

the Motion, and in particular, the Information Procedures, shall be held in the United States

Bankruptcy Court for the Southern District of New York, 300 Quarropas Street, White Plains,

New York at [__:__] in the [morning][afternoon] (EDT); and it is further
19-23185-rdd       Doc 3     Filed 06/17/19    Entered 06/17/19 13:12:01          Main Document
                                              Pg 19 of 23


          ORDERED, that any objections to the Information Procedures or other relief sought in

the Motion shall be: (a) served upon counsel to the Debtor, Chapman and Cutler LLP, 1270 Sixth

Avenue, New York, New York 10020, Attention: Steven Wilamowsky, Esq.; and (b) filed with

proof of service with the Clerk of the Court, and a courtesy copy delivered to the chambers of the

undersigned, but not later than 4:00 in the afternoon (EDT) on [______ __], 2019; and it is

further

          ORDERED, that the Debtor shall serve a copy of this Order, by not later than one (1)

business day after the date of entry hereof, upon: (a) the attorneys general in the states where the

Debtor conducts its business operations; (b) any other unit of government known to the Debtor to

have made any request, demand, or otherwise to have communicated with the Debtor in connection

with matters relevant to the Information Procedures; and (c) the National Association of Attorneys

General; and it is further

          ORDERED, that service of this Order to a particular party entitled to service pursuant to

the foregoing paragraph shall be made by overnight courier, provided, however, that service may

be effected by email and/or fax, solely to the extent that, with respect to each such party: (i) the

Debtor has the direct email address and/or fax number of a specific person known to the Debtor

to have communicated to or interacted with the Debtor regarding the issues connected with or

relevant to the Information Procedures (i.e., the data security breach sustained by the Debtor); or

(ii) such party has filed a notice of appearance in the Debtor’s case.

Dated: White Plains, New York                  ____________________________________
       June [__], 2019                         UNITED STATES BANKRUPTCY JUDGE
19-23185-rdd   Doc 3   Filed 06/17/19    Entered 06/17/19 13:12:01   Main Document
                                        Pg 20 of 23


                                    EXHIBIT C
19-23185-rdd        Doc 3      Filed 06/17/19       Entered 06/17/19 13:12:01                 Main Document
                                                   Pg 21 of 23


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :   Chapter 11
                                                          :
Retrieval-Masters Creditors Bureau, Inc.,1                :   Case No. 19-23185 (         )
                                                          :
                           Debtor.                        :
----------------------------------------------------------x

                     ORDER PURSUANT TO SECTION 105(a) OF THE
                  BANKRUPTCY CODE AUTHORIZING AND APPROVING
                    PROCEDURES FOR MANAGING GOVERNMENTAL
                   REQUESTS AND/OR DEMANDS FOR INFORMATION

        Upon the motion (the “Motion”)2 of the debtor and debtor in possession (the “Debtor”)

in the above-captioned for case an Order (the “Information Procedures Order”), authorizing

and approving procedures for managing governmental requests and/or demands for information

(the “Information Procedures”), as annexed as Exhibit “A” to the Motion; and (b) for an

emergency order enjoining related governmental action pending the Court’s consideration of the

Information Procedures, and granting related relief; and the Court having jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. § 1334; and

consideration of the Motion and the relief requested therein being a core proceeding pursuant to

28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409; and notice of the Motion having been provided by in accordance with [CASE

MANAGEMENT ORDER]; and the Court having entered that certain Order Pursuant To

Section 105(a) Of The Bankruptcy Code: (a) Preliminarily Enjoining Certain Governmental

Action Pending Hearing On Debtor’s Motion For Order Authorizing And Approving Procedures

1
        The last four digits of the Debtor’s taxpayer identification number are 9495. The location of the Debtor’s
        service address for purposes of this chapter 11 case is 4 Westchester Plaza, Suite 110, Elmsford, NY 10523.
        The Debtor also does business as American Medical Collection Agency.
2
        Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
19-23185-rdd       Doc 3    Filed 06/17/19    Entered 06/17/19 13:12:01        Main Document
                                             Pg 22 of 23


For Managing Governmental Requests And / Or Demands For Information; (b) Scheduling Such

Hearing; and (c) Granting Related Relief [doc. no. [__]] (the “Emergency Order”); and the

Emergency Order having, inter alia, established at date for a hearing for the Court’s

consideration of the Motion and, specifically, the Information Procedures (the “Hearing”); and

the Hearing having been held and concluded on [____ __,] 2019; and upon the record of the

Hearing, any objections interposed at the Hearing, the “first day” hearing held in the Debtor’s

case, and the docket in the Debtor’s case; and after due deliberation and sufficient cause

appearing therefor; it is

          ORDERED, that the Information Procedures are approved in their entirety; and it is

further

          ORDERED, that any Regulator (as defined in the Information Procedures) or party

otherwise seeking information from the Debtor arising from, related to, or in connection with any

data security breach sustained by the Debtor, may only do so pursuant to the Information

Procedures, and shall otherwise be enjoined from proceeding against the Debtor by any means

other than as contemplated by the Information Procedures; and it is further

          ORDERED, that entry of this Order shall be without prejudice to the right of any

Regulator or the Debtor to seek relief from the Information Procedures, by motion to the Court

made upon appropriate notice, for good cause shown; and it is further
19-23185-rdd     Doc 3    Filed 06/17/19    Entered 06/17/19 13:12:01       Main Document
                                           Pg 23 of 23


       ORDERED, that the Court shall retain jurisdiction over all matters arising from the

interpretation or implementation of this Order.


Dated: White Plains, New York                ____________________________________
       June [__], 2019                       UNITED STATES BANKRUPTCY JUDGE
